Third District Court of Appeal
                               State of Florida

                           Opinion filed June 27, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                        Nos. 3D17-1585 and 3D17-1566
                         Lower Tribunal No. 06-27811
                              ________________

     Ramon Castellanos, Francisco Fernandez, Ivan Gonzalez,
 Elaine Prats, Ana Satt, and Sunny Isles Resort Developers, LLLP,
                                   Appellants,

                                        vs.

              Citizens Property Insurance Corporation,
                                    Appellee.


      Appeals from the Circuit Court for Miami-Dade County, Norma S. Lindsey,
Judge.

      Marko & Magolnick, P.A., Joel S. Magolnick, Veronica M. Rabinowitz and
Omar Ali-Shamaa; Ross & Girten, Lauri Waldman Ross and Theresa L. Girten; St.
Denis & Davey, P.A. and Michael Schiffrin, for appellants.

     Carlton Fields Jorden Burt, P.A., Farrokh Jhabvala, Thomas J. Meeks and
Michael N. Wolgin, for appellee.


Before LAGOA, FERNANDEZ and LUCK, JJ.

     PER CURIAM.
      Having carefully considered the issues raised by the appellants in these

consolidated appeals, as well as the responses advanced by the appellee, together

with the record, we affirm without discussion. We write only to recognize and

commend the trial court for its excellent, well-reasoned order thoroughly analyzing

the relevant issues and correctly disposing of the case below.

      Affirmed.




                                         2